Citation Nr: 1032172	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  04-18 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for left knee arthritis.

2.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of left knee surgery.

3.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to April 1983.

These matters come to the Board of Veterans' Appeals ("Board") 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Detroit, Michigan, which continued the Veteran's current 
disability ratings for his service-connected left knee arthritis 
and residuals of left knee surgery, and denied his claim of 
entitlement to service connection for an acquired psychiatric 
disorder.

In June 2007, the Board remanded the Veteran's claims for further 
development, specifically to provide him with correct notice of 
VA's duty to assist provisions, and to obtain an examination and 
opinion regarding the severity of his left knee disabilities.  
This was accomplished, and in February 2010, the VA Appeals 
Management Center issued a Supplemental Statement of the Case, in 
which it continued to deny the Veteran's claims.  The claims 
folder has been returned to the Board for further appellate 
proceedings.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, accompanied 
by a waiver of initial review of this evidence by the Agency of 
Original Jurisdiction in accordance with 38 C.F.R. § 20.1304 
(2009).


FINDINGS OF FACT

1.  The Veteran's left knee arthritis is manifested by pain, 
swelling, effusion, minor anteroposterior instability, tenderness 
on palpation, crepitation with movement, flexion to 90 degrees 
and normal extension to 0 degrees, without objective findings of 
erythemia, weakness, ankylosis, dislocation, or recurrent 
subluxation.

2.  The Veteran's residuals of left knee surgery are manifested 
by a stable surgical scar, without recurrent subluxation or 
lateral instability, or pain.
3.  The Veteran is not shown by the competent evidence of record 
to have a current psychiatric disorder related to any in-service 
injury or disease.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2009).

2.  The criteria for a disability rating in excess of 20 percent 
for residuals of left knee surgery have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2009).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 4.125 (2009).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) ( 2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claims.  Element (4), however, 
(regarding the requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claims), was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective May 
30, 2008). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

By a letter dated July 2007, the appellant was advised of the 
information necessary to substantiate his claim of entitlement to 
service connection.  The RO informed him of the division of 
responsibility between the appellant and VA for obtaining the 
required evidence, and requested that the appellant provide any 
information or evidence in his possession that pertained to such 
claim.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  This letter also advised him of the 
information necessary to substantiate his increased rating 
claims, including informing him that he should provide evidence 
showing that his knee disabilities had increased in severity, 
notice of the types of evidence, both lay and medical, that could 
be submitted in support of a claim for an increased rating, and 
what VA would do to assist him in obtaining such evidence.  The 
Board also notes that the July 2007 letter also afforded him 
appropriate notice according to Dingess.  

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service treatment 
records, as well as his post-service private treatment records 
and a VA joints examination report dated January 2010.  
Additionally, the claims file contains the Veteran's statements 
in support of his claims.  The Veteran has not referenced any 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to his claims that have not already been associated 
with the claims folder.

With regard to the VA examination, the Board concludes that the 
examination report is thorough and complete, in that it provides 
the information necessary to evaluate the Veteran's disabilities 
under the applicable rating criteria.  Moreover, the examiner 
noted that he had reviewed the complete claims folder, 
ascertained from the Veteran his history of left knee 
symptomatology and complaints, and provided clinical findings 
detailing the results of the physical examination as well as the 
radiological findings.

With regard to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
observes that the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.

In this case, the Board has determined that an examination is not 
warranted for the Veteran's claim, as there is no competent lay 
or medical evidence of record to show that any diagnosed 
psychiatric disorder is a result of, or is otherwise related to 
service.  
The Board is cognizant that there are instances in which lay 
testimony can serve to establish an association between service 
and the claimed disability for the purpose of satisfying the 
criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 
(2002).   For example, a lay person may be competent to offer 
testimony on certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions, such as a dislocated shoulder, and his or her lay 
testimony as to a continuity of symptomatology can satisfy the 
requirements of McLendon.  However, as will be discussed in 
greater detail below, the Board finds that, despite the Veteran's 
contentions (and those of his service representative on his 
behalf) that he has depression related to symptoms of a mental 
health disorder in service, the fact remains that there is no 
competent medical evidence that he had a mental health disorder 
in service, or that any current disorder stems from, or is 
otherwise related to service.  Accordingly, the Board finds that 
an examination for his claim of entitlement to service connection 
for an acquired psychiatric disorder under the criteria set forth 
in McLendon is not warranted.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above, finds that the development of the claims has 
been consistent with the provisions of the VCAA.  The appellant 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claims.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).



A.  Entitlement to an evaluation in excess of 10 percent 
for service-          connected left knee arthritis.

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Separate Diagnostic Codes ("DC") 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  
38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, when the factual findings show 
distinct time periods during which a claimant exhibits symptoms 
of the disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, 
known as "pyramiding," is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2009).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervations, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  Painful, unstable, or malaligned joints, 
due to healed injury are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

The Court has held that the Board must determine whether there is 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or flare-
ups when the joint in question is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Degenerative arthritis, established by x-ray findings, will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint or 
group of minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, x-ray 
evidence of arthritis involving two or more major joints or two 
or more minor joint groups, will warrant a rating of 10 percent; 
in the absence of limitation of motion, x-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added, under 
DC 5003. 

VA General Counsel has determined that a claimant who has 
service-connected instability of the knee and limitation of 
motion may be rated separately under DCs 5003 and 5010, which 
provide the criteria for arthritis due to trauma and degenerative 
arthritis, respectively.  See VAOPGCPREC 9-98 (August 14, 1998).  
Separate ratings may also be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable limitation of flexion and 
a compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate for 
functional loss associated with the disability.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Limitation of motion of the knee is evaluated under 38 C.F.R. 
§ 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is 
warranted for flexion limited to 45 degrees, a 20 percent rating 
is warranted for flexion limited to 30 degrees, and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  Under DC 
5261, a 10 percent rating is warranted for extension limited to 
10 degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, a 30 percent rating is warranted for 
extension limited to 20 degrees, a 40 percent rating is warranted 
for extension limited to 30 degrees, and a 50 percent rating is 
warranted for extension limited to 45 degrees.  38 C.F.R. § 
4.71a, Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.

Under DC 5257, recurrent subluxation or lateral instability of 
the knee warrants a 10 percent disability rating when slight, a 
20 percent disability rating when moderate, and a 30 percent 
disability rating when severe.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009).  

As an initial matter, the Veteran contends that his left knee 
pain has increased substantially due to prolonged walking and 
standing, necessitating his use of a cane.  See appellant brief, 
May 2007.  He claims that these symptoms severely limit his 
mobility and quality of life.  Id.  

In January 2010, the Veteran was afforded a VA joints examination 
to evaluate the severity of his two service-connected knee 
disabilities.  He told the examiner that he not only experienced 
constant, sharp left knee pain, but also instability, in that his 
knee occasionally buckled.  He also said that he suffered from 
periodic flare-ups.  During the examination, the clinician noted 
that the Veteran appeared to be in pain, walked with a limp and 
carried a cane.  He observed that the left knee had a well-healed 
surgical scar, as well as swelling and effusion, tenderness on 
palpation, crepitation with movement and was warm to the touch.  
He specifically noted that the anteroposterior (front to back) 
movement was loose with minor instability anteroposteriorly, but 
the medial lateral ligament was stable.  Range of motion was from 
5-90 degrees with complaints of pain.  Repetitive motion over 
three times reduced flexion by 10 degrees due to pain, but not 
due to weakness or incoordination.  The examiner was unable to 
estimate the additional loss of motion with flare-ups.  He 
diagnosed the Veteran with advanced degenerative arthritis of the 
left knee with a history of injury and a previous surgery, and 
concluded that there was moderate to severe impairment of daily 
and occupational activities due to the left knee disabilities.  

Also of record are private treatment reports from the Henry Ford 
Hospital ("HFH"), dated May 1992 through June 2004, although 
there is very little recent information regarding the Veteran's 
left knee disorders.  A May 2004 x-ray revealed advanced 
arthritis, including narrowing of articular spaces and prominent 
spur-like bony deformity.  There was no recognizable fracture.  

Based on a review of the complete evidence of record, the Board 
concludes that the criteria for a higher disability rating for 
the Veteran's left knee arthritis are not met during any portion 
of the appeal period.  

As discussed above, DC 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes.  In 
this case, during the VA examination, it was noted that the 
Veteran's left knee flexion was limited to 80 degrees with 
consideration of further impairment due to repetitive motion, and 
extension was normal at 0 degrees.  Under DC 5260, flexion 
limited to 60 degrees or more is noncompensable.  Under DC 5261, 
extension limited to 5 degrees or less is noncompensable.  
Accordingly, as the Veteran's limitation of motion of the left 
knee is noncompensable under both DC 5260 and 5261, a 10 percent 
rating is applicable under DC 5003 for noncompensable limitation 
of motion of a major joint with x-ray evidence of arthritis, and 
the criteria for an increased disability rating under either DC 
5260 or DC 5261 are not met.  See VAOPGCPREC 9-04.

The Board has also considered whether other diagnostic codes are 
applicable to the Veteran's left knee arthritis.  The remaining 
diagnostic codes relating to knee disabilities include DC 5256 
(ankylosis of the knee), DC 5257 (recurrent subluxation or 
lateral instability), DC 5258 (cartilage, similunar, dislocated, 
with frequent episodes of "locking," pain, and effusion into 
the joint), DC 5259 (cartilage, semilunar, removal of, 
symptomatic), DC 5262 (impairment of the tibia and fibula), and 
DC 5263 (for genu recurvatum).  However, as there is no objective 
evidence of record to indicate that the Veteran has been found to 
have ankylosis of the knee, impairment of the tibia and fibula, 
or acquired, traumatic genu recurvatum, these diagnostic codes 
are also not applicable.  Moreover, although, during the VA 
examination, the clinician found that the Veteran had pain and 
effusion of the joint, there was no evidence of dislocated 
cartilage with frequent episodes of locking.  As such, DC 5258 is 
not for application.   In addition, as there is also no evidence 
that he has had removal of semilunar cartilage, an increased 
rating under DC 5259 is not warranted.  The Board also notes 
that, although the Veteran was previously diagnosed with anterior 
lateral instability during service, the VA examiner noted that he 
now manifested minor instability anteroposteriorly, and 
specifically found that the medial lateral ligament was stable.  
As such, a higher rating under DC 5257 is not applicable. 

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign a rating greater than 10 
percent for the Veteran's left knee arthritis.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board has considered the Veteran's claim 
that he has experienced weakness, stiffness, swelling and giving 
way as a result of his left knee disability, as well as the VA 
examiner's objective findings of pain and weakness.  However, the 
Board finds the most probative evidence in this regard to be the 
findings of the VA examiner during the January 2010 examination, 
who observed that the manifestations of the Veteran's left knee 
disability included pain, swelling, effusion, minor 
anteroposterior instability, tenderness on palpation, and 
crepitation with movement without any findings of erythema, 
weakness, ankylosis, dislocation, or recurrent subluxation.  
Thus, although the Veteran's left knee disorder has been shown to 
be manifested by symptoms such as pain, and has had at least a 
mild impact on some activities, the Board finds that the overall 
degree of functional loss demonstrated is already contemplated by 
the 10 percent rating currently assigned.

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.  Id.

In this case, although the Veteran has undergone at least one 
previous surgical procedure on his left knee, there is no 
indication that his left knee arthritis requires lengthy 
hospitalizations.  Moreover, although the VA examiner concluded 
that his left knee disorder was manifested by moderate to severe 
impairment of daily and occupational activities, the evidence 
does not establish that that his disability markedly interferes 
with his employment or employability beyond that contemplated by 
the Schedule for Rating Disabilities.  Significantly, the most 
recent private treatment records show that he is still gainfully 
employed.  Accordingly, the Board concludes that the greater 
weight of credible and probative evidence is against finding that 
the Veteran's left knee arthritis results in exceptional 
limitation beyond that contemplated by the schedule of ratings.  

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

In summary, the Board concludes that the preponderance of the 
evidence of record is against the Veteran's claim for an 
increased rating for left knee arthritis.  As there is not an 
approximate balance of evidence, the "benefit-of-the-doubt 
rule" enunciated in 38 U.S.C.A. § 5107(b) is therefore not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of 
stage ratings is not for application.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).


B.  Entitlement to an evaluation in excess of 20 percent 
for service-connected residuals of left knee surgery.

During the January 2010 VA examination, the Veteran stated that 
he suffered from constant, sharp left knee pain with occasional 
instability.  He also reported periodic swelling and flare-ups.  
Upon examination, the VA clinician noted that there was a well-
healed surgical scar on the left knee.  As discussed in detail 
above, although there were additional symptoms noted during the 
evaluation, these manifestations have been considered in regard 
to the Veteran's service-connected left knee arthritis.  As 
previously noted, the evaluation of the same disability under 
various diagnoses, known as "pyramiding," is generally to be 
avoided.  38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994). 

In this case, the only symptom of the Veteran's disabling 
residuals of left knee surgery that was not considered in the 
Board's evaluation of his left knee arthritis is his left knee 
scar.  In this regard, the Board observes that, the Veteran's 
residuals of his left knee surgery are currently evaluated as 20 
percent disabling under DC 5257, which refers to recurrent 
subluxation or lateral instability.  However, during the most 
recent VA examination, there was no finding of recurrent 
subluxation or lateral instability.  Accordingly, a higher 
evaluation under DC 5257 is not applicable.

The Board has also considered whether other diagnostic codes are 
applicable to the Veteran's residuals of left knee surgery.

With respect to his left knee scar, the Board notes that, in 
2008, VA revised and clarified its regulations for rating skin 
disorders, specifically scars.  Schedule for Rating Disabilities; 
Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as 
revised at 38 C.F.R. § 4.118, DCs 7801-7805 (2009)).  However, 
those revisions are applicable only for claims for benefits 
received by VA on or after October 23, 2008.  Inasmuch as the 
Veteran's claim was received prior to October 23, 2008, those 
revisions are not applicable to the current appeal.  Accordingly, 
a discussion of rating the Veteran's left knee scar under the 
applicable scar codes is limited to the diagnostic codes in 
effect prior to the new regulations.

Under DC 7803, scars that are superficial and unstable warrants a 
10 percent evaluation.  38 C.F.R. § 4.118, DC 7803 (2008).  
According to Note (1), an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
Id. at Note (1) (2008).

Under DC 7804, scars that are superficial and painful upon 
examination warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
DC 7804 (2008).  According to Note (1), a superficial scar is one 
not associated with underlying soft tissue damage.  Id. at Note 
(1) (2008).  

As noted, the VA examiner found that the Veteran had a 
superficial left knee surgical scar, but found no evidence that 
it was unstable or painful.  In this case, although the Veteran 
has a left knee scar as a residual of his surgery, because there 
is no objective evidence that the scar is unstable or painful, a 
separate rating under either DC 7803 or DC 7804 is not 
applicable.

In addition, the Board notes that the remaining diagnostic codes 
between 7800 and 7805 also pertain to the evaluation of scars, 
and the Board has considered whether separate or higher ratings 
are available under any of these codes.

DC 7800 evaluates scars that cause disfigurement of the head, 
face, or neck.  However, as the Veteran's scar is on his knee, 
this code is inapplicable.

DC 7801 pertains to scars other than on the head, face or neck, 
that are deep, or that cause limited motion.  However, as the VA 
examiner noted that the Veteran's scar was neither deep, nor 
caused any limitation of motion, DC 7801 is inapplicable.

DC 7802 pertains to scars other than on the head, face or neck 
that are superficial and that do not cause limited motion.  Scars 
covering an area or areas of 144 square inches (929 sq. cm.) or 
greater warrant a 10 percent evaluation.  38 C.F.R. § 4.118, DC 
7802 (2008).  However, as the evidence of record does not 
indicate that the Veteran's left knee scar covers an area of 144 
square inches (929 sq. cm.) or greater, this diagnostic code is 
inapplicable.

DC 7805 rates all other scars, based on limitation of function of 
the affected part.  However, as the evidence of record does not 
indicate that the Veteran's scar causes any limitation of 
function, this diagnostic code is inapplicable.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, supra.  However, the 
Veteran's left knee scar has not resulted in marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the disability.  
Thus, the Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the Veteran's claim for a disability evaluation in excess 
of 20 percent for residuals of left knee surgery during any 
portion of the appeal period.  The "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application, as 
there is not an approximate balance of evidence.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Assignment of stage ratings is not for 
application.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

C.  Entitlement to service connection for an acquired 
psychiatric disorder.

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for psychoses may be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§3.307(a)(3), 
3.309(a) (2009).

The Veteran contends that he currently suffers from an acquired 
psychiatric disorder, which he claims is related to his active 
duty military service.  In support of this claim, his 
representative contends that, on one occasion during service, he 
became so enraged that he threw his socks across the room.  See 
appellant brief, May 2007.

As an initial matter, the Board notes that, despite the 
contentions of the Veteran and his representative, there is no 
evidence in the service treatment records that the Veteran had a 
mental health disorder during service.  His May and June 1979 
examination reports showed normal psychiatric findings.  On the 
accompanying May 1979 report of medical history, he denied ever 
experiencing depression or excessive worry or nervous trouble.  
His March 1983 separation examination only revealed a diagnosis 
of his left knee disorder.    

The Veteran's post-service treatment records show no evidence of 
a mental health disorder until March 1998, when he was seen at 
HFH with an apparent history of depression.  At that time, the 
examiner noted that he had previously been in a treatment center 
for drug dependency and appeared to be depressed due to the 
stresses at work.  In fact, the examiner specifically concluded 
that "[t]here is no inciting agent otherwise."  

The claims folder reveals that the Veteran did not seek treatment 
for a mental health disorder again until July 2001, at which time 
he was again seen at HFH, where he reported that he was depressed 
because he had had a very bad marriage and had always had 
difficult relationships with women.  In October 2001, following 
the terrorist attacks of September 11, he reported that he was 
feeling extremely anxious about being at work because his job 
entailed sorting through mail and he was afraid of catching 
anthrax.  The diagnosis was anxiety and depression; there was no 
suggestion, however, from either the Veteran or the examiner that 
there was any relation between these disorders and service.

During a February 2002 examination at HFH, he reported that he 
was depressed because he had relapsed on cocaine, and had since 
lost his house, automobile and custody of his children.  The 
diagnosis was substance abuse.  The following year, in September 
2003, he reported that he was still depressed over not having 
regained custody of his children.

Finally, in June 2004, the Veteran was seen at HFH for complaints 
of problems with a co-worker, who allegedly was threatening him 
with harm.  The examiner noted that the Veteran demonstrated a 
questionable paranoid presentation.   The diagnosis was 
psychoses, not otherwise specified.  

Based on a review of the complete evidence of record, the Board 
finds that the probative and competent evidence of record is 
against the Veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder.  

In this regard, as noted above, there is no evidence that the 
Veteran was diagnosed with a psychiatric disorder during service.  
There is also no evidence that he was found to have a psychosis 
during the one-year presumptive period following service, which 
precludes granting service connection on a presumptive basis.  
Moreover, although he was subsequently diagnosed with depression 
and psychoses, the examiner did not find any relationship between 
his psychiatric conditions and military service.  In fact, the 
contemporaneous post-service private treatment reports showed no 
evidence that the Veteran made any mention of feeling depressed 
or anxious as a result of service.  Rather, he repeatedly 
reported unrelated personal problems as the cause of these 
disorders, including relationship problems, work-related fears 
and anxieties, substance-abuse issues, and having lost custody of 
his children.  

The Board also notes that, following service, the first evidence 
of record that the Veteran sought treatment for, or was diagnosed 
with, a mental health disorder was in March 1993, some 15 years 
after separation from service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The amount of time that passed between service 
and the first treatment or documented complaint of record of an 
acquired psychiatric disorder is evidence that weighs against the 
Veteran's claim.

In addition to the medical evidence, the Board has also 
considered the Veteran's assertions that he has an acquired 
psychiatric disorder that is related to service.  In this regard, 
the Court has repeatedly held that laypersons, such as the 
Veteran, are competent to report what they experience with their 
own senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
As such, his reports are entitled to some probative weight.  

However, a layperson without medical training or experience is 
not competent to offer an opinion on complex medical issues, such 
as associating feelings of sadness and anxiety with a specific 
underlying psychiatric disorder.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  See also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  As a result, while the Board has considered the 
contentions of the Veteran as to having a service-related 
acquired psychiatric disorder, the Board ultimately places more 
probative weight on the opinion of the competent health care 
specialists who treated the Veteran and found no evidence that 
his mental disorders were related to service.  

Accordingly, the Board concludes that the probative evidence of 
record is against the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder on both a direct 
and presumptive basis.  The "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there 
is not an approximate balance of evidence.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee arthritis is not warranted.

Entitlement to an evaluation in excess of 20 percent for 
residuals of left knee surgery is not warranted.

Entitlement to service connection for an acquired psychiatric 
disorder is not warranted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


